Citation Nr: 0920888	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-39 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to 
December 1977.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD.

2.  The Veteran's alleged stressor has been verified.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R.  § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV). Id., see also 38 
C.F.R. § 4.125(a) (2008).

The Veteran has a current diagnosis of PTSD.  In September 
2004, the Veteran underwent a VA examination for PTSD.  
There, the examiner diagnosed the Veteran with posttraumatic 
stress disorder, chronic and severe.  He stated with detail 
in his report that the Veteran "complains of suffering from 
almost daily symptoms of PTSD...[Veteran] appears to meet the 
DSM-IV criteria for chronic, severe posttraumatic stress 
disorder stemming from a sexual assault in the Navy while the 
Veteran was in basic training."

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  Here, the Veteran 
does not allege that his PTSD resulted from combat with the 
enemy and the record is absent for any evidence that the 
Veteran engaged in combat with the enemy. Therefore, his lay 
testimony cannot, by itself, establish the occurrence of the 
alleged stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain corroborative 
evidence that substantiates or verifies the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West v. Brown, 7 Vet. App. 70, 76 (1994).

If PTSD is based on personal assault, as alleged in this 
case, evidence from sources other than the Veteran's records 
may corroborate the occurrence of the stressor.  38 C.F.R. § 
3.304(f)(3).  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Id.  In addition, a stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).

In Patton v. West, 12 Vet. App. 272, 277 (1999), the US Court 
of Appeals for Veterans Claims (Court) advised that the 
portions of the VA Adjudication Procedure Manual M21-1, Part 
III, paragraph 5.14c, provided "guidance on the types of 
evidence that may serve as 'credible supporting evidence' for 
establishing service connection of PTSD which allegedly was 
precipitated by a personal assault during military service."

Manual M21-1 lists evidence that might indicate occurrence of 
such a stressor, including lay statements describing episodes 
of depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of MOS or 
duty assignment, increased use or abuse of leave, changes in 
performance and performance evaluations, increased use of 
over-the-counter medications, unexplained economic or social 
behavior changes, and breakup of a primary relationship as 
possibly indicative of a personal assault, provided that such 
changes occurred at the time of the incident.  The Court has 
also held that the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault are 
substantive rules which are the equivalent of VA regulations, 
and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 
(1998); Patton, 12 Vet. App. at 282. 

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  38 C.F.R. § 3.304(f).

In this case, by letter dated in September 2004, the Veteran 
was asked to identify sources in addition to his records, 
including names of person with which she may have discussed 
the alleged assaults and police reports or medical treatment 
records regarding the alleged assaults.  A list of enclosures 
also included a PTSD questionnaire, which asked him to 
identify behavior changes, requests for changes in duty 
assignment, and or other indicators for which examples were 
given, to corroborate the occurrence of the claimed in-
service stressors many years ago.  This letter provided the 
Veteran with notice in compliance with 38 C.F.R. § 3.304(f) 
as to PTSD claims based on personal assault.

Although the Veteran did not submit the PTSD questionnaire, 
on numerous, written submissions, he relayed the details of 
his alleged personal assault.  During a VA examination for 
PTSD in September 2004, the Veteran reported to the examiner 
that he was sexually assaulted in basic training but did not 
report the incident because the perpetrator threatened to 
kill him if he informed anyone about the assault.  

The examiner noted a full description from the Veteran of the 
alleged personal assault.  The Veteran recalled that the 
incident occurred in March 1977.  While showering in the 
shower area, the Veteran heard a "scuffle" and noticed that 
four individuals were fighting with the company commander's 
assistant.  He claimed that he was then hit from behind and 
knocked to the floor.  The Veteran asserted that he was again 
hit on the back of the head and was knocked unconscious.  

Approximately 20 to 30 minutes later, the Veteran claimed he 
awoke and "[his] butt was very sore nobody was around."  
Three days after the alleged assault, the Veteran stated that 
he went to the corpsman for a knee and ankle problem.  The 
Veteran then asserted that the company commander's assistant 
made multiple threats to him over the course of the week.

The Veteran's service treatment reports and personnel records 
are absent for any complaints of or treatment for a personal 
assault.  However, in statements from July 2004, August 2004, 
September 2004, April 2006, and February 2009, the Veteran 
admitted that he did not report his personal attack or seek 
treatment for a sexual assault in March 1977.

Instead, the Veteran contends that while he did not seek 
treatment for the personal assault or report the incident, he 
did seek treatment for his left ankle and left knee, which he 
claimed were injured three days after the personal assault.  
The Veteran's service treatment records do reflect treatment 
for the Veteran's left ankle and left knee in March and April 
of 1977.  Indeed, the Veteran's statements from July 2004, 
August 2004, April 2004, and February 2009 regarding his 
alleged personal assault remain consistent.

Of record are numerous lay statements from the Veteran's 
spouse, his children, and childhood friends.  These 
statements, taken together, sufficiently corroborate the 
Veteran's claim that he was sexually assaulted while in 
active service.

In a statement submitted by the Veteran's daughter in March 
2005, she notes reading the Veteran's high school annuals, 
which reveal her father to be "fun-loving, happy, great 
personality and the like.  Students even voted him 'most 
dependable' in his senior year."  However, currently, the 
Veteran's daughter notices how much her father has changed 
negatively, "intellectually and physically."

Other lay evidence that might indicate occurrence of such a 
stressor is a statement from the Veteran's spouse, "P.N."  
Manual M21-1 notes that unexplained economic changes may be 
an indication that a stressor has occurred.  In her statement 
submitted in October 2005, P.N. indicated that in 1992, the 
Veteran "impulsively wanted and did put our home up for 
sale, claiming he wanted us to purchase a single level home 
more on the outskirts of town that was a little more set away 
from people, with more privacy."  Two years after moving 
into a new home, the Veteran and his spouse again moved.  
P.N. stated that the Veteran "felt we had to sell, getting a 
home in the country.  (I did not agree with his paranoia but 
that did not matter to him)."  In addition to moving twice 
in a span of four years, P.N. indicated that in the last ten 
years, the Veteran has had approximately eleven different 
jobs.

The Veteran's son provided a statement in March 2006.  He 
stated, "When I have seen him, it hurts me deep down inside 
because of how he has changed, bigtime."

Most significantly, a statement from the Veteran's friend 
from junior high school, Pastor "D.M.," was submitted in 
October 2005.  Pastor D.M. indicated that he and the Veteran 
graduated from the same high school in 1973 and 1974, 
respectively.  In his statement regarding the Veteran's 
behavior and personality before active duty, Pastor D.M. 
stated that the "[Veteran] was always the happy, fun to be 
with kind of guy.  He had a vibrant personality...he was very 
energetic...You could trust him with anything.  He was the kind 
of friend that you wanted to keep forever."

However, after graduating, Pastor D.M. stated that he did not 
see the Veteran again until 1978, after the Veteran had 
separated from active duty.  During that time, Pastor D.M. 
recalled that the Veteran "was now more sullen, more 
negative sounding as though 'having a cloud hanging over his 
head.'  He just didn't seem to have the enthusiasm for life 
that he only a few years before did have!...This was a very 
different [Veteran], compared to who he was in high school!"

These lay statements, in total, tend to show a behavioral 
change in the Veteran since his discharge from active duty in 
1977.  Based on the Manual M21-1 list of evidence that might 
indicate the occurrence of a stressor and the lay statements 
provided by the Veteran's family and friend, the Board finds 
that the Veteran's descriptions of a personal assault are 
sufficiently verified by the information of record.  In 
particular, reliable lay evidence provide indicators which 
tend to corroborate the occurrence of the Veteran's in-
service stressor.  

With respect to the third requirement for a successful PTSD 
claim, the Veteran's PTSD is related to the verified in-
service stressor.  In the VA examination for PTSD, the 
examiner concluded, after a thorough evaluation, that the 
Veteran's "PTSD symptoms are caused by his sexual assault in 
the military."

In short, there is competent medical evidence establishing a 
causal nexus between the Veteran's PTSD and his verified 
personal assault while in basic training.  The claim of 
service connection for PTSD, therefore, is granted.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

ORDER

Service connection for PTSD is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


